Citation Nr: 1827127	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  16-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder and depression.

2.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder.

3.  Entitlement to a compensable initial disability rating for bilateral tinea pedis, claimed as a skin condition.



ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to February 1978.  The Veteran died in November 2017 and the properly substituted appellant is the Veteran's surviving mother. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  A January 1979 rating decision denied the Veteran's claim for entitlement to service connection for a nervous disorder; the Veteran did not timely appeal that denial; and new and material evidence was not received as to the issue within the one-year appeal period following the issuance of the January 1979 rating decision. 

2.  Evidence received since the January 1979 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder and depression.

3.  The medical treatment records and VA examination reports do not reflect that the Veteran's skin disability manifested in at least five percent of the entire body or at least five percent of the exposed areas affected.  

CONCLUSIONS OF LAW

1. The January 1979 rating decision is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  New and material evidence having been received; the claim for entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder and depression, is reopened.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.303 (2017).

3.  The criteria for entitlement to a compensable initial evaluation for bilateral tinea pedis is denied.  38 U.S.C. §§ 1155 , 5107 (2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7813 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the  claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria - New and Material Evidence 

A claim that is disallowed by a RO or the Board and not appealed within the required period is considered final and cannot be reopened unless new and material evidence is presented regarding the claim.  38 U.S.C. §§ 5108, 7104 (b), 7105 (c), (West 2014); 38 C.F.R. §§ 3.160 (d), 20.302, 20.1100, 20.1104 (2017).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384. 

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether new and material evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis- New and Material Evidence

The RO adjudicated the issue of entitlement to service connection for a nervous condition in a January 1979 rating decision.  The Veteran did not file a notice of disagreement or submit additional evidence within one year of that decision.  Thus, the January 1979 rating decision is final.  Since the January 1979 rating decision, the Board has received record of a 1980 psychiatric hospitalization, and a May 2013 VA examination diagnosing the Veteran with anxiety disorder, and a disability benefits questionnaire diagnosing the Veteran with depressive disorder.  These diagnoses were not present at the time of the March 1978 VA examination that merely found presence of a "nervous condition."  The May 2013 VA examination also provided a medical opinion as to the relationship between the Veteran's anxiety and service.  This new evidence relates to an unestablished fact, establishing a nexus, necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder and depression, is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  The reopened claim is addressed on the meris de novo below as the RO reopened and previously considered the claim de novo.

Service Connection

Although the Veteran originally sought service connection only for anxiety, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 U.S.C. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In deciding the claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The record reflects that the Veteran had current disabilities of major depression and anxiety disorder.  The record shows that the Veteran reported depression, nervous trouble, and excessive worry on his separation report of medical history in February 1978.  However, his psychiatric examination at that time was normal.  The Veteran was hospitalized in March and April 1980, when he was diagnosed with an anxiety disorder.  The Veteran attended a VA examination in May 2013, wherein a VA examiner opined that the Veteran's anxiety disorder was less likely than not incurred in or caused by service.  The examiner considered the complaints on the separation report of medical history, but also considered that his psychiatric examination was normal at that time.  Further, the examiner noted that the Veteran did not pursue psychiatric care until 1980, two years after service, and that there was no temporal relationship.  The record also contains a September 2016 disability benefits questionnaire that diagnoses the Veteran with depressive disorder, but attributes the condition to the Veteran's non-service connected hypothyroidism.  The Veteran has not contended that his hypothyroidism is due to service.  

The Board affords great probative weight to the opinion of the May 2013 VA examiner, who applied his medical expertise in determining that the Veteran's anxiety disorder was not related to service.  As such, the Board finds that the most probative evidence of record is against the finding that it is at least as likely as not that the Veteran's mental health conditions were incurred in or caused by service.  As such, the preponderance of the evidence is against the award of service connection, and the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b);  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Initial Rating

As the August 2013 rating decision on appeal granted service connection for bilateral tinea pedis, assigned the noncompensable initial evaluation, the relevant rating period on appeal is from the effective date of award of service connection, October 26, 2012.

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016). 

Tinea pedis is rated under Diagnostic Code 7813.  That code directs that the disability should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806); depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2016).

Pursuant to Diagnostic Code 7806, a noncompensable rating is assigned for dermatitis or eczema when less than 5 percent of the entire body or less than 5 percent of exposed areas is affected, and no more than topical therapy is required  during the past 12-month period.  A 10 percent rating is assigned for dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema affecting at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The medical treatment records and VA examination reports do not reflect that the Veteran's skin disability manifested in at least five percent of the entire body or at least five percent of the exposed areas.  Specifically, the Veteran attended a VA examination in May 2013, where the examiner found that the Veteran used antifungal powder, and less than 5 percent of the skin was affected.  There was no mention of immunosuppressive or corticosteroid use.  An October 2016 disability benefits questionnaire indicated that the Veteran did not use any systemic therapy and did not have a skin condition covering at least 5 percent of the skin.  Thus, a compensable initial rating is not warranted.  In light of the above, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102

Neither the appellant, Veteran, or the Veteran's representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

New and material evidence has been received and the claim for entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder and depression, is reopened

Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder and depression, is denied.

Entitlement to a compensable initial disability rating for bilateral tinea pedis is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


